                     Case 20-15405-AJC          Doc 87       Filed 02/03/21    Page 1 of 2




1    Melbalynn Fisher, Esq.
     GHIDOTTI | BERGER
2
     1920 Old Tustin Ave.
     Santa Ana, CA 92705
3
     Tel: (949) 427-2010
4
     Fax: (949) 427-2732
     Email: bknotifications@ghidottiberger.com
5
     Authorized Agent for Secured Creditor,
6    U.S. Bank Trust National Association, as Trustee of the Bungalow III Trust

7
                                 UNITED STATES BANKRUPTCY COURT
8
                        SOUTHERN DISTRICT OF FLORIDA – MIAMI DIVISION
9
                                                         )
10      In Re:                                           )    Chapter 13
                                                         )
11      Willis Jackson,                                  )    BK Case No.: 20-15405-AJC
                                                         )
12                                                       )
                                                         )    WITHDRAWAL OF Notice of Postpetition Mortgage
13               Debtor.                                 )    Fees, Expenses and Charges (Claim2)
                                                         )
14                                                       )
                                                         )
15                                                       )
                                                         )
16                                                       )
                                                         )
17                                                       )
                                                         )
18

19
            U.S. Bank Trust National Association, as Trustee of the Bungalow III Trust, its Successors
20
     and Assigns, hereby withdraws its Notice of Postpetition Mortgage Fees, Expenses and Charges
21
     regarding–Claim 2, filed on November 11, 2020.
22

23

24   Dated: February 3, 2021                        /s/ Melbalynn Fisher
                                                    Attorney for U.S. Bank Trust National Association, as
25
                                                    Trustee of the Bungalow III Trust, its Successors and
26                                                  Assigns

27

28


                                                       Page 1
     __________________________________________________________________________________________________________
                                                   WITHDRAWAL
                Case 20-15405-AJC           Doc 87      Filed 02/03/21      Page 2 of 2



                                    CERTIFICATE OF SERVICE
        On February 3, 2021, I served the foregoing documents described as Withdraw on the following
individuals by electronic means through the Court’s ECF program:
Ralph S. Francois, Esq. lawyerfrancois@gmail.com
Nancy K. Neidich e2c8f01@ch13miami.com
Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov


        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

                                                         /s/ Lauren Simonton
                                                         Lauren Simonton




         On February 3, 2021, I served the foregoing documents described as Withdraw on the following
individuals by depositing true copies thereof in the United States mail at Santa Ana, California enclosed
in a sealed envelope, with postage paid, addressed as follows:


 DEBTOR
 Willis Jackson
 2900 NW 156 Street
 Miami Gardens, FL 33054

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

                                                         /s/ Lauren Simonton
                                                         Lauren Simonton
